                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No.12488
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: tenesa.powell@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon
                                                            9    f/k/a The Bank of New York as Trustee For
                                                                 The Certificateholders of CWALT, Inc.,
                                                            10   Alternative Loan Trust 2006-OA16,
                                                                 Mortgage Pass-Through Certificates, Series
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   2006-OA16 and Quality Loan Service
                                                                 Corporation
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                UNITED STATES DISTRICT COURT

                                                            14                                       DISTRICT OF NEVADA

                                                            15
                                                                 THE BANK OF NEW YORK MELLON FKA                Case No. 2:17-cv-01195-APG-BNW
                                                            16   THE BANK OF NEW YORK AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            17   CWALT, INC.,   ALTERNATIVE LOAN                STIPULATION AND ORDER FOR
                                                                 TRUST 2006-OA16, MORTGAGE PASS-                EXTENSION OF TIME TO FILE REPLY
                                                            18   THROUGH CERTIFICATES, SERIES 2006-             IN SUPPORT OF MOTION FOR
                                                                 OA16;                                          JUDGMENT ON THE PLEADINGS
                                                            19
                                                                                              Plaintiff,
                                                            20   vs.                                            (FIRST REQUEST)
                                                            21   THE FOOTHILLS AT MACDONALD RANCH
                                                                 MASTER       ASSOCIATION;        SFR
                                                            22   INVESTMENTS POOL 1, LLC; and NEVADA
                                                                 ASSOCIATION SERVICES, INC.,
                                                            23
                                                                                              Defendants.
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 50569740;1
                                                            1
                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                            2    limited liability company,
                                                            3                          Counter-Claimant,
                                                            4    vs.
                                                            5    THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            6    FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC.,    ALTERNATIVE LOAN
                                                            7    TRUST 2006-OA16, MORTGAGE PASS-
                                                                 THROUGH CERTIFICATES, SERIES 2006-
                                                            8    OA16;  QUALITY        LOAN       SERVICE
                                                                 CORPORATION, a California corporation,
                                                            9
                                                                                       Counter/Cross Defendants.
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11            Quality Loan Service Corporation (Quality) and SFR Investments Pool 1, LLC (SFR), by
                      LAS VEGAS, NEVADA 89134




                                                            12   and through their respective counsel of record, hereby stipulate as follows:
AKERMAN LLP




                                                            13            1.    Quality filed its motion for judgment the pleadings on October 7, 2019 [ECF No.

                                                            14   163]. SFR filed it response to Quality's motion on October 21, 2019 [ECF No. 167]. Quality's reply

                                                            15   is currently due on October 28, 2019.

                                                            16            2.    The parties hereby stipulate and agree Quality shall have seven (7) additional days to

                                                            17   file its reply. The new deadline for Quality to file its reply in support of motion for judgment on the

                                                            18   pleadings shall be November 4, 2019.

                                                            19   ...

                                                            20   ...

                                                            21   ...

                                                            22   ...

                                                            23   ...

                                                            24   ...

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28
                                                                                                                  2
                                                                 50569740;1
                                                            1             This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            2    any delay or prejudice to any party.

                                                            3    DATED this __ day of October, 2019.

                                                            4
                                                                 AKERMAN LLP                                         KIM GILBERT EBRON
                                                            5
                                                                 __/s/ Jamie K. Combs                                _/s/ Jason G. Martinez
                                                            6    ARIEL E. STERN, ESQ. (SBN 8276)                     DIANA S. EBRON, ESQ. (SBN 10580)
                                                                 TENESA S. POWELL, ESQ. (SBN 12488)                  JACQUELINE A. GILBERT, ESQ. (SBN 10593)
                                                            7    JAMIE K. COMBS, ESQ. (SBN 13088)                    KAREN L. HANKS, ESQ. (SBN 9578)
                                                                 1635 Village Center Circle, Suite 200               JASON G. MARTINEZ, ESQ. (SBN 13375)
                                                            8    Las Vegas, Nevada 89134                             7625 Dean Martin Drive, Suite 110
                                                                                                                     Las Vegas, Nevada 89139
                                                            9    Attorneys for        Quality    Loan     Service
                                                                 Corporation                                         Attorneys for SFR Investments Pool 1, LLC
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                    ORDER
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                          IT IS SO ORDERED:
                                                            13

                                                            14                                           _________________________________________
                                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                            15

                                                            16                                           Dated: October
                                                                                                         DATED:         24, 2019.
                                                                                                                 _________________________________
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     3
                                                                 50569740;1
